 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarber Colman CompanyandInternational Union,United Auto-mobile, Aircraft&Agricultural Implement Workers of Amer-ica,AFL-CIO,Petitioner.Case No. 13-RC-4778. July 3, 1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONOn February 15, 1956, pursuant to a Decision and Direction ofElection issued in the above-entitled proceeding,' an election by secretballot was conducted under the direction and supervision of the Re-gional Director for the Thirteenth Region among the employees inthe unit found appropriate by the Board.Upon conclusion of theelection, the parties were furnished with a tally of ballots which showedthat of approximately 2,366 eligible voters, 2,237 cast ballots, of which849 were for and 1,358 were against the Petitioner and 30 ballots werechallenged.On February 21, 1956, the Petitioner timely filed objections to theconduct of the election.On February 28, 1956, the Employer filed a"Motion to Strike and Dismiss," contending that the Petitioner'sobjections did not conform to the Board's requirements for specificity.The Regional Director investigated the objections and, on April 26,1956, issued and duly served upon the parties his report on objec-tions, recommending that the Employer's motion be denied, that thePetitioner's objections be overruled, and that the results of the elec-tion be certified.Thereafter the Board granted an extension of timefor filing exceptions and, on May 14, 1956, the Petitioner timely filedexceptions to the Regional Director's report.We find, in agreement with the Regional Director, that the Peti-tioner's objections conform with the requirements of specificity setforth in the Board's Rules and Regulations and warranted investi-gation thereof by the Regional Director.2Accordingly, we deny theEmployer's motion to dismiss the objections and shall consider theirmerits.Objection No. 1 involved the employees in the Employer's heattreat department.Unlike the employees in all other departmentsof the Employer's plant, the approximately 20 heat treat workerstake 15 to 20 minute breaks for lunch-whenever their work per-mits-and are paid for that time. The Petitioner presented evidencethat Foreman Dykstra told the heat treat employees that they werenot permitted to engage in union talk during their paid lunch hour.The Regional Director's investigation revealed that during 1 lunchhour 3 heat treat workers were readingan issueof the "Kohler of3Not reportedin printed volumes of Board Decisions and Orders.' See DonAllen Midtown Chevrolet,Inc.,113 NLRB 879.116 NLRB No. 4. BARBER COLMANCOMPANY25Kohler" magazine the Employer had distributed to convince employeesto vote against the Petitioner.One employee claimed that shortlyafter the lunch break Dykstra said that employees could not "talkUnion on Company time" but, upon being advised that the workerswere reading the "Kohler of Kohler" magazine, Dykstra stated, "Ohno, that's all right.That's what it's in here for."Another employeepresent at the time reported that, on an earlier occasion, Dykstra hadsaid, "You . . . will have to stop talking about the Union or I'llhave to fire you."Dykstra denied threatening to fire anyone for union talk on com-pany time and averred that he had merely told employees not to solicitfor the Petitioner on company time.With regard to the "Kohlerof Kohler" magazine, Dykstra stated he may have told the employeesto break up their discussion and admitted giving the employees hisimpression of the magazine on at least three occasions.Dykstra con-sidered the paid lunch hour in the heat treat department as companytime for the purpose of applying the Employer's no-solicitation rule.Assuming the facts are as reported by the employees, we agreewith the Regional Director that Dykstra's statements did not inter-fere with the holding of a free election. If made, Dykstra's remarkscut off discussion about the Union by 3 out of a total of more than2,300 eligible voters.Such an isolated deviation from the Board'sstandards governing representation elections does not constitute suffi-cient ground for setting aside the election .sOne employee reported that a supervisor in the Employer's cafe-teria stated, "I feel sorry for young married couples with children ifthe Union gets in." The supervisor denied making the statement. TheRegional Director found that, if the supervisor made the remark,it did not constitute interference.We agree.'In support of objection No. 2, the Petitioner presented evidencethat, in January 1956, Shipping Room Foreman Thomas prepareda list of shipping room employees containing addresses, telephonenumbers, number of dependents, and information as to whether theemployees rented, were about to buy, or owned their homes.ThePetitioner also reported that Thomas asked an employee, "How wouldyou pay for your home and car if there's a strike?" I The RegionalDirector's investigation showed only that Thomas was gathering in-3Western Table Company,110 NLRB17; Morganton Full Fashioned Hosiery Company,et at.,107 NLRB 1534, 1537-38; cf.,Armstrong Cork Company,109 NLRB 1341, 1342.Contrary to the Petitioner, we do not consider significant the Regional Director's commentin his report that under some circumstances the conduct engaged in by Dykstramightconstitute interference with a Board election.' SeeChicopee Manufacturing Corporation,107 NLRB 106, wherein the Board held, "aprophecy that unionization might ultimately lead to loss of employment is not coercivewhere there is no threat that the Employer will use its economic power to make itsprophecy come true." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation relative to employees' homes without revealing the purposeof the data.Thomas denied gathering the information and makingthe statement attributed to him.The Regional DirectorassumedThomas made the remark but found, as we do, that it did not inter-fere with the election.'Objection No. 3 involved evidence that the Employergave some em-ployees wageincreasesshortly before the election.The Petitionercontends that the granting of increases during the week before theelection constituted interference.The Regional Director found thatfor a year and a half the Employer had a procedure of giving meritincreases three times a year-on the 15th of January, May, and Sep-tember.The Employer asserted that the wage raises in issue weregranted pursuant to its normal merit increase procedure and occurredaround the time of the election only because it had changed from thesystem of three rating periods annually to a semiannual rating system.The Regional Director found that the increases to three employeesdid not interfere with the election.We find that the wage increaseswere given in the normal course of the Employer's business, and ac-cordingly, adopt the Regional Director's finding.'Objection No. 4 is based upon the Petitioner's contention that theEmployer distributed false, misleading, and defamatory material toinduce the employees to vote against the Petitioner.The RegionalDirector's investigation disclosed that the Employer distributed aletter, dated January 30, 1956, to its employees setting forth data onstrikes that had occurred in the Rockford area since 1950.Respon-sibility for the calling of the 2 longest strikes listed-of 231/2 and131/2 weeks, respectively-was incorrectly attributed to the Petitioner.The Employer distributed another letter, dated February 13, 1956,to the employees which the Petitioner claims misrepresented a duesassessmentof its members in the previous year, but the Petitioner hasfailed to identify the nature of the misrepresentation.The Employerdistributed to interested employees 10 days or so before the electioncopies of the "Kohler of Kohler" magazine referred to above.Themagazine presents the Kohler Company viewpoint of the strike atits plant at Kohler, Wisconsin, a strike in which the Petitioner wasinvolved.Finally the Petitioner attributed to the Employer respon-sibility for the printing and distribution of a newspaper article whichplaced the Petitioner in an unfavorable light; however, the Petitionerdid not set forth its reasons for connecting the Employer with respon-sibility for publication or distribution of the article.Even assumingthat the Employer was responsible for the distribution of all four8 See F.W. Woolworth Co.,111 NLRB766, 768;Chicopee Manufacturing Corporation,supra.6 Stanley Aviation Corporation,112 NLRB 461;Sprague ElectricCompany ofWisconsin,Inc,112 NLRB 165. LOCAL 67527of the publications, we find, as did the Regional Director, that the ma-terial contained therein was not of such nature as to justify settingaside the election.'Upon the entire record we find that the Petitioner's objections con-cerning the Employer's conduct do not raise substantial and materialissues with respect to conduct affecting the results of the election.Accordingly, we adopt the findings and recommendations of the Re-gional Director and hereby overrule all the Petitioner's objections.As no basis exists for directing a hearing on the issues raised by thePetitioner, its request for such hearing is hereby denied.The Peti-tioner failed to secure a majority of the valid ballots cast in the elec-tion.Accordingly, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America, AFL-CIO, and that said organ-ization is not the exclusive representative of the Employer's employeesin the appropriate unit.]MEMBER MLRDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.7Mason C,an' Conm.pany,115 NLRB 1408; seeThe Gummed Products Company,112NLRB 1092.Local 675, International Union of Operating Engineers, AFL-CIO, and its International Representative,D. B. Hudson andInternational Longshoremen'sAssociation and Local UnionNo. 1526,ILA, and its President, H. W. Simmons and SouthAtlantic and Gulf Coast District,International Longshore-men's Association,Independent,and its President, RalphMasseyandPort Everglades Terminal Company, Inc.CasesNos. 10-CD-18,10-OD-19,10-CD-20, and 10-CD-21. July 5,1956DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "whenever it is charged that any personhas engaged in anunfair labor practice within the meaning of Section 8 (b) (4) (D)of the Act, the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen...."Between October 17 and 21, 1955, Port Everglades Terminal Com-pany, Inc., herein called the Company, filed with the Regional Di-116 NLRB No. 2.